


HK BATTERY TECHNOLOGY, INC.

STOCK CANCELLATION AGREEMENT AND RELEASE




This STOCK CANCELLATION AGREEMENT (the “Cancellation Agreement”) is made and
entered into as of the 15 day of March, 2016 (the “Effective Date”), by and
between HK Battery Technology, Inc., a Delaware corporation (the “Company”), and
Lianyungang HK New Energy Vehicle System Integration Corporation, a company
organized under the laws of the People’s Republic of China (“Stockholder”).




WHEREAS, the Company and Stockholder previously entered into that certain Stock
Purchase Agreement, dated as of August 21, 2015 and attached hereto as Exhibit A
(the “Purchase Agreement”), pursuant to which the Company sold to Stockholder,
and Stockholder purchased from the Company, one hundred thirty-two million
(132,000,000) shares (the “Shares”) of the Company’s common stock, par value
$0.001 per share (“Common Stock”), at a purchase price of $0.75 per share, for
an aggregate purchase price of ninety-nine million United States dollars
($99,000,000.00), subject to the terms and conditions thereof;




WHEREAS, the Company and Stockholder desire to cancel and terminate five million
three hundred thirty-three thousand three hundred thirty-three (5,333,333) of
the Shares (the “Cancelled Shares”) and any and all of Stockholder’s rights
arising thereunder;




WHEREAS, in exchange for Stockholder’s agreement to cancel and terminate
Stockholder’s rights under or arising out of the Cancelled Shares, the Company
agrees to pay to Stockholder the amount set forth herein; and




WHEREAS, the Board of Directors of the Company has approved the terms of this
Cancellation Agreement.




NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties to this Cancellation Agreement mutually agree as
follows:




1.

CANCELLATION OF COMMON STOCK




1.1

Cancellation of Common Stock. Effective as of the Effective Date, in exchange
for the consideration provided in Section 1.2 hereof, Stockholder agrees to
waive any rights under the terms of the Purchase Agreement with respect to the
Cancelled Shares, which waiver Stockholder understands and acknowledges shall
include, without limitation, cancellation of the Cancelled Shares.




1.2

Payment. In exchange for Stockholder’s agreement to cancel and terminate the
Cancelled Shares as set forth in Section 1.1 hereof and the release of claims as
set forth in Section 1.4 hereof, the Company hereby agrees to pay Stockholder an
amount equal to four million United States dollars ($4,000,000) (the
“Cancellation Price”), subject to withholding for applicable taxes. Payment will
be made no later than ninety (90) days from the Effective Date.




1.3

Retained Shares. Nothing in this Cancellation Agreement shall affect the
validity of the remaining 126,666,667 shares of Common Stock (the “Retained
Shares”) issued pursuant to the Purchase Agreement, or any of Stockholder’s
rights thereto.




1.4

Release. Stockholder, for Stockholder and Stockholder’s successors and assigns
forever, does hereby unconditionally and irrevocably compromise, settle, remise,
acquit and fully and forever release and discharge the Company and its
successors, assigns, affiliates, members, officers, employees and agents
(collectively, the “Released Parties”) from any and all claims, counterclaims,
set-offs, debts, demands, choses in action, obligations, remedies, suits,
damages and liabilities in connection with any rights arising under or in
connection with the Cancelled Shares, whether now known or unknown or suspected
or claimed, whether arising under common law, in equity or under statute, which
Stockholder or Stockholder’s successors or assigns ever had, now have, or in the
future may claim to have against the Released Parties and which may have arisen
at any time on or prior to the date hereof.




1.5

Deliveries. On the Effective Date, Stockholder shall deliver to the Company the
original stock certificate evidencing the Shares. The Company shall cancel and
render such stock certificate void, and thereafter deliver to Stockholder a new
stock certificate evidencing the Retained Shares.




1.6

Further Assurances. Each party to this Cancellation Agreement agrees that it
will perform all such further acts and execute and deliver all such further
documents as may be reasonably required in connection with the consummation of
the transactions contemplated hereby in accordance with the terms of this
Cancellation Agreement.





--------------------------------------------------------------------------------




2.

MISCELLANEOUS




2.1

Captions. The captions used in this Cancellation Agreement are for reference
purposes only, and shall not in any way affect the meaning or interpretation of
this Cancellation Agreement.




2.2

Parties in Interest. This Cancellation Agreement shall be binding upon and shall
inure to the benefit of the parties to this Cancellation Agreement and their
respective heirs, executors, administrators, successors and assigns.




2.3

Acknowledgements. Stockholder acknowledges that Stockholder has been advised by
the Company to consult with Stockholder’s tax advisor to determine the tax
consequences with respect to Stockholder of the actions and agreements provided
herein, and that the Company shall not be responsible for any taxes owed by
Stockholder arising from the actions and agreements provided herein.




2.4

Execution. This Cancellation Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument. The
exchange of copies of this Cancellation Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Cancellation Agreement as to the parties and may be used in lieu of the original
Cancellation Agreement for all purposes. Signatures of the parties transmitted
by facsimile shall be deemed to be their original signatures for any purpose
whatsoever.




2.5

Entire Agreement. This Cancellation Agreement contains the entire understanding
of the parties to this Cancellation Agreement with respect to the subject matter
contained herein. This Cancellation Agreement supersedes all prior agreements
and understandings among the parties with respect to such subject matter.




2.6

Governing Law. This Cancellation Agreement shall be governed and construed in
accordance with the substantive laws of the State of California, without regard
to its principles of conflict of laws.




2.7

Jurisdiction and Venue. Any judicial proceedings brought by or against any party
on any dispute arising out of this Cancellation Agreement or any matter related
thereto shall be brought in the state or federal courts of California, and, by
execution and delivery of this Cancellation Agreement, each of the parties
accepts for itself the exclusive jurisdiction and venue of the aforesaid courts
as trial courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Cancellation Agreement after exhaustion of all
appeals taken (or by the appropriate appellate court if such appellate court
renders judgment).







[Signature page follows]











- 2 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Cancellation Agreement have executed
this Cancellation Agreement as of the Effective Date.







COMPANY:




HK BATTERY TECHNOLOGY, INC.,

a Delaware corporation







By:

/s/ Jianguo Xu                                               

Jianguo Xu

Chief Executive Officer







STOCKHOLDER:




LIANYUNGANG HK NEW ENERGY VEHICLE SYSTEM INTEGRATION CORPORATION,

a company organized under the laws of the People’s Republic of China










By:

/s/ Zhenhua Chen                                         

Zhenhua Chen

Executive Manager




999 Huanghai Road

Lianyungang Economic and Technological Development Zone, Lianyungang, Jiangsu,
China














- 3 -


